DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1-14 drawn to a method of performing angiography imaging comprising: providing a multi-modal optical coherence tomography (OCT) system; providing flicker light stimulation; and mapping hemodynamic responses.

Group 2, claims 15-20 drawn to a multi-modal optical coherence tomography (OCT) system comprising: a light source; a coupler; a sample arm; a reference arm; at least one scanning mirror; an interferometer; a spectrometer; a retinal stimulator; and a processor.

The inventions listed as Groups 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Special technical features: Group 1 requires a method of providing flicker light stimulation to at least one eye of a subject; and mapping hemodynamic responses of the eye evoked by the flicker light stimulation in at least one cell layer of the eye, which are not required by Group 2. Group 2 requires an apparatus comprising a light source; a coupler; a sample arm; a reference arm; at least one scanning mirror; an interferometer; a spectrometer; a retinal stimulator and a processor, which not required by Group 1.

Common technical features: Groups 1 and 2 share the technical feature of a multi-modal optical coherence tomography system configured to provide dynamic
mapping of hemodynamic responses; flicker light stimulation; map hemodynamic responses of the eye.

However, these shared technical features do not represent a contribution over prior art, because the shared technical feature is being obvious over Jasanhoff et al (US 20150018665) in a view of Eells et al (US 20040215293).

Jasanhoff teaches a multi-modal optical coherence tomography system configured to provide dynamic mapping of hemodynamic responses (¶[0012] -¶[0013], ¶[0085] and ¶[0105]: -- image representation is obtained by performing imaging; optical coherence tomography, multiple modalities; mapping of measured signals onto a brain atlas; mapping locations of hemodynamic responses within the tissue in the subject based on spatial positioning of hemodynamic responses in the image representation); map hemodynamic responses (¶[0013]:-- mapping locations of hemodynamic responses within the tissue in the subject based on spatial positioning of hemodynamic responses in the image representation).
Eells teaches flicker light stimulation (¶[0046] and ¶[0063]: --flash, flicker or multifocal electroretinogram recordings which measure the electrical response of the rod and cone photoreceptors in the retina to a light stimulus).

As the shared technical features were known in the art before the effective filing date of the claimed invention, they cannot be considered common technical features that would otherwise unify the groups. Therefore, Groups 1 and 2 lack unity under PCT Rule 13.

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR l.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872